SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 15, 2017 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) New Jersey 0-14616 22-1935537 (State or Other (Commission (I.R.S. Employer Jurisdiction of Organization) File Number) Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (856) 665-9533 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ( )Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ( )Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( )Pre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) ( )Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.07 Submission of Matters to a Vote of Security Holders. The results of voting at the Annual Meeting of Shareholders held on February 15, 2017 is as follows: Votes Proposal 1 Votes For Withheld Election of Dennis G. Moore as Director 13,748,387 Proposal 2 Votes For Votes Against Votes Abstain Broker Non-Vote Advisory Vote on the Approval of the Compensation of Executives 15,858,562 658,791 21,091 Proposal 3 Every 1 Year Every 2 Years Every 3 Years Abstain Advisory Vote on the Frequency Shareholders Should Vote to Approve the Compensation 14,768,418 47,535 1,717,704 Based upon review of the above results of voting, the Board of Directors plans to submit Proposal 2 for a shareholder vote at its Annual Meeting of Shareholders to be held in February 2018. The Company had 18,695,774 shares outstanding on December 15, 2016, the record date. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. J & J SNACK FOODS CORP. By:/s/Gerald B. Shreiber Gerald B. Shreiber President /s/Dennis G. Moore Dennis G. Moore Chief Financial Officer Date: February 16, 2017 3
